 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     CURTIS BROWN                              Case No.: 20cv393-LAB (MSB)
12                                  Plaintiff,
                                                 ORDER DISMISSING
13     v.                                        COMPLAINT
14     MARY-KATE OLSEN and
       ASHLEY OLSEN,
15
                                Defendants.
16
17
18           Plaintiff Curtis Brown, pro se, filed a short complaint along with a motion to
19   proceed in forma pauperis (“IFP”). The Court need not rule on the IFP motion at
20   this time because it is clear the complaint must be dismissed.
21           The complaint identifies Brown as an “unstable” homeless person who lives
22   in Chicago. It accuses Mary-Kate and Ashley Olsen, actresses who appeared in
23   the television show Full House, of harassing him, says he wants nothing to do with
24   them, and asks for “retribution.” The complaint also says “(refer to the complaint),”
25   apparently asking the Court to look at a different document, which Brown did not
26   file.
27           The complaint does not include the “short and plain statement of the grounds
28   for the court’s jurisdiction” Fed. R. Civ. P. 8(a)(1) requires. Nor does it invoke the

                                                 1
                                                                                    20cv393
 1   Court’s jurisdiction in any other way. It must be dismissed for that reason. See
 2   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (federal
 3   courts’ jurisdiction is presumed to be lacking, until the party asserting jurisdiction
 4   demonstrates otherwise). Furthermore, it does not allege that either Defendant
 5   lives in this District, or that anything giving rise to Brown’s claims occurred here, or
 6   that venue is proper in this District for any other reason. The complaint is dismissed
 7   for that reason as well. See Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986)
 8   (court may raise improper venue sua sponte, as long as it has not been waived).
 9         Even if the complaint were not being dismissed for lack of subject matter
10   jurisdiction and improper venue, it does not comply with Fed. R. Civ. P. 8(a)(2) or
11   (3). And even if Brown were granted leave to proceed IFP, the complaint would not
12   survive the mandatory screening under 28 U.S.C. § 1915(e)(2). It does not allege
13   enough factual matter that, if accepted as true, would state a claim to relief that is
14   plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
15         The complaint is DISMISSED. If Brown believes he can correct the defects
16   this order has identified, he must file an amended complaint. He must do this no
17   later than March 25, 2020, or the IFP motion will be denied as moot and this action
18   will be dismissed without leave to amend. Brown must also comply with Civil Local
19   Rules 5.1 and 83.11(b).
20         IT IS SO ORDERED.
21   Dated: March 4, 2020
22
23                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
24
25
26
27
28

                                                2
                                                                                      20cv393
